Citation Nr: 0719582	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  96-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with disc disease, from March 20, 1999 to 
February 22, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1996 and May 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
left ear sensorineural hearing loss is medically related to 
his service. 

2.  From March 20, 1999 to February 22, 2000, the veteran's 
low back disability was manifested by neurological findings 
appropriate to the site of the diseased disc, to include L4 
radiculopathy, diminished reflexes and strength, and positive 
straight leg raising, with little intermittent relief.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, his left ear 
sensorineural hearing loss was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for a 60 percent rating for lumbosacral 
strain with disc disease are met for the period from March 
20, 1999 to February 22, 2000.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005 and December 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and an 
increased rating, to include how effective dates and ratings 
are established.  These notices included the types of 
information and evidence that VA would seek to provide and 
that which the veteran was expected to provide.  He also was 
instructed to submit any evidence in his possession that 
pertained to his claims.  Although these notices were 
delivered after the initial denials of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in March 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and medical opinions 
have been submitted.

Service Connection

The veteran seeks service connection for left ear hearing 
loss, which he contends is due to noise exposure in service.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
The veteran's service medical records are negative for 
complaint, treatment, or diagnosis of hearing loss.  However, 
his DD Form 214, Report of Transfer or Discharge, shows that 
his military occupational specialty was that of Field 
Artillery Crewman, which is consistent with his testimony 
that he was exposed to significant weapons fire noise.  
Current treatment records also demonstrate that the veteran 
carries a diagnosis of sensorineural hearing loss in his left 
ear.  Therefore, the question that remains is whether there 
is a medical link, or nexus, between the two.  

Competent medical opinions are of record which differ on the 
question of the etiology of the veteran's left ear hearing 
disorder.  In a May 2002 VA audio examination, the reviewing 
audiologist concluded that based on a review of the record, 
the veteran's bilateral hearing loss was due to noise 
exposure in service.  A VA ear disease examination, however, 
conducted that same month concluded that the veteran's left 
ear hearing loss was due to his history of otosclerosis 
rather than noise exposure.  A February 2007 audio 
examination was conducted and the audiologist reached the 
same conclusion regarding the left ear, relying on the 
veteran's normal hearing results on separation exam and his 
subsequent diagnosis of otosclerosis.  Accordingly, service 
connection was established for the right ear only.

A private opinion was submitted in March 2005 by the 
veteran's treating doctor of otolaryngology.  He recognized 
the veteran's significant noise exposure in service, and the 
service-connected status of the veteran's severe high tone 
sensorineural hearing loss in the right ear.  He also 
referred to the veteran's history of low mid tone conductive 
loss (due to otosclerosis) in the left ear.  He additionally 
pointed out, however, that the veteran's severe high tone 
sensorineural hearing loss in the left ear is identical to 
that of his right ear.  Based on this, the specialist 
concluded that the veteran's left ear sensorineural hearing 
loss was related to his in-service noise exposure.  

Each of the opinions proffered in this case is based on the 
substantiated fact of the veteran's significant in-service 
exposure to noise.  The two most on point, namely the May 
2002 ear disease exam opinion and the March 2005 private 
opinion, also offer a reasonable basis for the conclusions 
drawn, specifically discussing the presence of the veteran's 
left ear otosclerosis.  Accordingly, each opinion is 
considered credible and competent.

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners as sufficient to place the evidence in equipoise as 
to whether there is a nexus, or link, between the veteran's 
currently diagnosed left ear hearing disorder and his active 
duty military service.  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
the veteran's left ear sensorineural hearing loss was 
incurred in service.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

During the long course of this appeal, the evaluation for the 
veteran's back disability has increased three times.  
Specifically, in February 1997, it was increased to 20 
percent, effective the date of his original claim.  By rating 
decision in August 2001, that evaluation was increased to 40 
percent, effective March 20, 1999, and to the maximum 60 
percent from February 22, 2000 forward.  The sole rating 
remaining on appeal, however, is the 40 percent evaluation 
for the period from March 20, 1999 to February 22, 2000.  See 
Court of Appeals for Veterans Claims order in this case, 
dated in March 2005.

At that time, disabilities manifested by limitation of motion 
in the lumbar spine were evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5291-92 (2000).  Specifically, evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  In 
addition, lumbosacral strain was evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).  The maximum evaluation under that code also was 
40 percent, for severe strain.  Thus, the veteran's 
disability rating for the period in question is already at 
the maximum allowable under the Schedule under these 
diagnostic codes.  

Alternatively, because the veteran's low back disability 
includes degenerative disc disease, it can be evaluated under 
the code for intervertebral disc disease.  See March 1999 VA 
x-ray report.  Under that criteria, the 40 percent rating is 
assigned for severe disability and recurrent attacks, with 
intermittent relief.  The maximum schedular rating of 60 
percent is assigned when the disease is pronounced with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2000).

The evidence from March 20, 1999 to February 22, 2000 
demonstrates that the veteran meets the criteria for the 60 
percent rating for this period.  Specifically, during his 
March 1999 VA examination, the veteran presented with 
complaints of pain that radiated down into his left lower 
extremity, which was always present at least at a level of 5 
out of 10 on a pain scale.  Neurological examination showed 
that only when his pain was factored in could his strength be 
considered "about normal."  Further, his bilateral ankle 
reflexes were somewhat diminished, and he had a positive 
straight leg raise, indicative of neurological deficit.  
Light touch and pinprick sensory examinations were decreased, 
particularly at the L4 dermatome.  In all, the examining 
physician concluded that there was objective evidence of 
neuropathy associated with the veteran's back disability.  
Outpatient clinical records dating from March 1999 to January 
2000 do not contradict these findings.  The veteran 
consistently reported radicular pain into his left lower 
extremity with little to no relief from pain therapy.  

These symptoms more nearly approximate those contemplated by 
the higher, 60 percent rating.  In particular, they confirm 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Thus, the higher 
rating is warranted for the period in question.

Although the veteran's disability warrants the maximum 
schedular rating for this period, the Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence between March 20, 1999 and February 22, 
2000 that the back disability causes marked interference with 
employment, requires frequent hospitalizations, or otherwise 
produces impairment unrecognized by the Schedule.  This 
provision, therefore, does not apply. 


ORDER

Entitlement to service connection for left ear sensorineural 
hearing loss is granted.

Entitlement to a 60 percent rating for lumbosacral strain 
with disc disease, from March 20, 1999 to February 22, 2000, 
is granted, subject to regulations applicable to the payment 
of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


